DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 28 December 2021.
Claims 1-20 are currently pending and being examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15 recites “frame”, is this a new frame or the tool frame recited on line 4? Examiner will interpret as “the tool frame”. 
Claim 5, line 1 recites “the type of metal”, which lacks antecedent basis. Examiner will interpret as “a type of metal”.
Claim 6, line 2 recites “head sensor”, is this a new head sensor or the same head sensor as recited in claim 1? Examiner will interpret as “the head sensor”.
Claim 9, line 3 recites “die sensor”, is this a new die sensor or the same die sensor as recited in claim 2? Examiner will interpret as “the die sensor”. 
Claim 11, line 2 recites “connector sensor”, is this a new die sensor or the same die sensor as recited in claim 3? Examiner will interpret as “the connector sensor”. 
Claim 16, line 22 recites “the arms first structure”, is this a new structure or the arms of the first structure? Examiner will interpret as “the arms of the first structure”. 
Claim 16, line 22 recites “the direction”, is this the first or distal direction? Examiner will interpret as “the first direction”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles (US 9,573,263) in view of Chan (US 2016/0167186), further in view of Leimbach (US 2015/0272569).

Claim 1, Bowles teaches a hydraulic tool (122; Fig. 5) comprising:
a working head (130; Fig. 5), the working head comprising an impactor (122; Fig. 3);
a tool frame (100; Fig. 1) having a piston (122; Figs. 1 & 3);
a hydraulic system (122; Fig. 3) coupled to piston, wherein the piston moves in a distal direction when the hydraulic system is actuated (col. 5 l. 45-58);
a coupling mechanism (106; Fig. 1) comprising a first interlocking structure on the tool frame (360; Fig. 3) and a second interlocking structure on the working head (250; Fig. 3), wherein the coupling mechanism (106; Fig. 1 & 360, 250; Fig. 3) releasably couples the head to the frame and releasably couples the piston to a working surface of the head, wherein engagement of the first structure with the second structure removably connects the head with frame and engages the piston with the impactor (col. 5 l. 45-58).
Bowles does not expressly teach a working head comprises head indicia that identify a type of the working head and a head sensor, the head sensor being adapted to detect the head indicia; and a controller connected with the head sensor and the hydraulic system, wherein the controller receives a signal generated by the head sensor in response to the head indicia, determines the type of the head, determines a 
However, Chan teaches a working head (140; Fig. 1) comprises head indicia (code or marking; ¶[0024]) that identify a type of the working head (¶[0024]) and 
a head sensor (130; Fig. 1), the head sensor being adapted to detect the head indicia (¶[0024]); and
a controller (300; Fig. 3) connected with the head sensor and the hydraulic system (¶[0028]),
wherein the controller receives a signal generated by the head sensor in response to the head indicia (¶[0024]), determines the type of the head (¶[0024]), determines a maximum force to apply to the working surface based at least in part on the determined head type, and controls the hydraulic system to apply the maximum force (¶[0020]-[0023]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bowles, by using indicia, head sensor, and controller, as taught by Chan, to be able to determine what working head is being used and adjust the motor/system output depending on the specific working head being used. 
Bowles as modified by Chan does not expressly teach a coupling mechanism comprising a first interlocking structure on the tool frame including a T-shaped slot and a second interlocking structure on the working head including two arms connected with the head and extending in a proximal direction, wherein the arms extend from the working head separated from one another by a gap between the arms extending a full 
However, Leimbach teaches a coupling mechanism (244 & 702; Fig. 3) comprising a first interlocking structure on the tool frame including a T-shaped slot (dove tail slots 702 on housing 12; Fig. 3) and a second interlocking structure on the working head (two tapered attachment portions 244 formed on the interchangeable tool attachment 200; Fig. 3) including two arms (244; Fig. 3) connected with the head and extending in a proximal direction, wherein the arms extend from the working head separated from one another by a gap (see Fig. 3 showing a gap located between the arms 244 so the shaft attachment lug 226 is able to connect with the cradle 126 on the housing 12) between the arms extending a full width of the arms in a first direction perpendicular to the distal direction (the gap is capable of being sized and shaped according to the tool attachment to be used, Fig. 3 shows that the gap is capable of being the full length of the arms), wherein the coupling mechanism releasably couples the head to the frame and releasably couples the piston to a working surface of the head (¶[0145]), wherein engagement of the first structure with the second structure removably connects the head with frame and engages the piston with the impactor (226 & 126; Fig. 3), wherein the first and second structures engage with one another by sliding the arms into the slot in the first direction (Fig. 3; ¶[0141]).


Claim 2, Bowles as modified by Chan and Leimbach teaches the tool according to claim 1, further comprising a die (Bowles: “half round electric lug crimping die” col. 7 l. 25-51), the die comprising die indicia (Chan: code or marking; ¶[0024]) that identify a type of the die (Chan: 140; Fig. 1), wherein the tool further comprises a die sensor (Chan: 130; Fig. 1) connected with the controller (Chan: 300; Fig. 3), wherein the die sensor communicates to the controller the die type based on the die indicia, and wherein the controller determines the maximum force to apply based at least in part on the identified die type (Chan: ¶[0020]-[0023]).

Claim 3, Bowles as modified by Chan and Leimbach teaches the tool according to claim 1, further comprising a connector sensor (Chan: 130) in communication with the controller, the connector sensor adapted to read a connector indicia of a connector indicating a type of the connector (Chan: 202 associated with work piece 200; Fig. 1; ¶[0019]), and wherein the controller determines the maximum force based at least in part on the identified connector type (Chan: ¶[0019]-[0023]).

Claim 4, Bowles as modified by Chan and Leimbach teaches the tool according to claim 1, further comprising an input device (Chan: 150; Fig. 1 & 380; Fig. 3) connected with the controller (Chan: 300; Fig. 3), the input device adapted to receive an input indicating a characteristic of a workpiece, and wherein the controller determines the maximum force based at least in part on the characteristic (Chan: ¶[0030], [0034]).

Claim 5, Bowles as modified by Chan and Leimbach teaches the tool according to claim 4, wherein the characteristic is the type of metal comprising the workpiece (Chan: “sensors 130 are configured to acquire information about a work piece, such as work piece 200, and to transmit the acquired information relating to the work piece to the processor to control an operating parameter of power tool 100.” ¶[0018]).

Claim 6, Bowles as modified by Chan and Leimbach teaches the tool of claim 1, wherein the head indicia (Chan: marking ¶[0024]) comprise visible markings and wherein head sensor is an optical sensor (Chan: “The accessory sensor can detect the information on the blade” ¶[0024], visual indicia must be detected with some type of optical or image sensor).

Claim 7, Bowles as modified by Chan and Leimbach teaches the tool of claim 6, wherein the visible markings comprise a bar code (Chan: barcode ¶[0040]).

Claim 8, Bowles as modified by Chan and Leimbach teaches the tool of claim 1, wherein the head sensor (Chan: 130; Fig. 1).
Bowles, Chan, and Leimbach does not expressly teach a sensor comprises an array of mechanical switches in signal communication with the controller and positioned to contact an indicia surface of the head and wherein the head indicia comprise an array of actuators on the indicia surface positioned to operate selected ones of the switches to indicate the head type.
However, Leimbach teaches a sensor comprises an array of mechanical switches in signal communication with the controller and positioned to contact an indicia surface of the head and wherein the head indicia comprise an array of actuators on the indicia surface positioned to operate selected ones of the switches to indicate the head type (“one or more of the electric connectors 2026, 2028, 2030, and/or 2032 may comprise switches which can be activated after mechanical coupling engagement of the handle assembly 2002 to the shaft assembly 2004 and/or to the power assembly 2006 to allow electrical communication between the shaft assembly controller 2022 and the power management controller 2016.” ¶[0185]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bowles, Chan, and Leimbach, by having mechanically coupled switches, as taught by Leimbach, as a known alternative to detect what kind of interchangeable head is attached to a tool. 

Claim 9, Bowles as modified by Chan and Leimbach teaches the tool of claim 2, wherein the die indicia (Chan: marking ¶[0024]) comprise visible markings and wherein die sensor is an optical sensor (Chan: “The accessory sensor can detect the information on the blade” ¶[0024], visual indicia must be detected with some type of optical or image sensor).

Claim 10, Bowles as modified by Chan and Leimbach teaches the tool of claim 9, wherein the visible markings comprise a bar code (Chan: barcode ¶[0040]).

Claim 11, Bowles as modified by Chan and Leimbach teaches the tool of claim 3, wherein the connector indicia (Chan: marking ¶[0024]) comprise visible markings and wherein connector sensor is an optical sensor (Chan: “The accessory sensor can detect the information on the blade” ¶[0024], visual indicia must be detected with some type of optical or image sensor).

Claim 12, Bowles as modified by Chan and Leimbach teaches the tool of claim 11, wherein the visible markings comprise a bar code (Chan: barcode ¶[0040]).

Claim 20, Bowles as modified by Chan and Leimbach teaches the tool of claim 1, wherein engagement of the first structure (Leimbach: 702; Fig. 3) with the second structure (Leimbach: 244; Fig. 3) aligns the head indicia with the head sensor (Chan: 130; tool is capable of being designed where they align).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bowles (US 9,573,263) in view of Chan (US 2016/0167186) and Leimbach (US 2015/0272569), further in view of Ferraro (US 5,195,042).

Claim 13, Bowles as modified by Chan and Leimbach teaches the tool of claim 1.
Bowles, Chan, and Leimbach does not expressly teach a pressure sensor in signal communication with the controller and in fluid communication with the hydraulic system and adapted to send a signal indicating a pressure in the hydraulic system, wherein the controller determines a current force based on the pressure, and wherein the controller compares the current force with the maximum force.
However, Ferraro teaches a pressure sensor (31; Fig. 7) in signal communication with the controller and in fluid communication with the hydraulic system and adapted to send a signal indicating a pressure in the hydraulic system (col. 15 l. 21-46), wherein the controller determines a current force based on the pressure, and wherein the controller compares the current force with the maximum force (col. 15 l. 21-46).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bowles, Chan, and Leimbach, by adding a pressure sensor, as taught by Ferraro, to be able to know the pressure of the hydraulic system and preventing it from exceeding a maximum force to be applied. 

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles (US 9,573,263) in view of Chan (US 2016/0167186) and Leimbach (US 2015/0272569), further in view of Lefavour (US 2013/0240228).

Claim 14, Bowles as modified by Chan and Leimbach teaches the tool of claim 1.
Bowles, Chan, and Leimbach does not expressly teach a force sensor in signal communication with the controller and adapted to monitor a current force applied by the head on a workpiece and send a signal to the controller indicating the current force, wherein the controller compares the current force with the maximum force.
However, Lefavour teaches a force sensor (21; Fig. 1) in signal communication with the controller and adapted to monitor a current force applied by the head on a workpiece and send a signal to the controller indicating the current force, wherein the controller compares the current force with the maximum force (“The transducer 22 measures the crimping force and converts such measurement to an electrical output, which can be sent to a microprocessor 19 for processing. After processing the received output, the microprocessor 19 can determine whether the applied force is indicative of a good or bad crimp by comparing the resultant value to predetermined target values stored therein.” ¶[0028]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bowles, Chan, and Leimbach, by load/force sensor, as taught by Lefavour, to ensure that an appropriate amount of force is applied to indicate if a good or bad crimp as made. (Lefavour ¶[0028]). 

Claim 15, Bowles as modified by Chan, Leimbach, and Lefavour teaches the tool of claim 14, wherein the force sensor is a load cell (Lefavour: load cell 21; Fig. 1) or strain gauge (Lefavour: strain gauge ¶[0029]).

Claim 16, Bowles teaches a method of deforming a workpiece (col. 4 l. 6-10; col. 7 l. 28-51) comprising the steps of:
selecting a working head of a head type (130; Fig. 5), the working head comprising a working surface (204; Fig. 5), , and a first interlocking structure (360; Fig. 3); 
providing a tool frame (100; Fig. 1), the tool frame comprising;
a hydraulic system (122; Fig. 3);
a piston (122; Figs. 1&3) connected with and driven by the hydraulic system, wherein the piston moves in a distal direction upon actuation of the hydraulic system (col. 5 l. 45-58);
a second interlocking structure (250; Fig. 3) adapted to receive the first interlocking structure to removably connect the head with the frame and engage the piston with the working surface (col. 5 l. 45-58);
connecting the head with the tool frame and connecting the piston to the working surface of the head by first structure into the second structure (col. 5 l. 45-58);
arranging a workpiece in the working head (workpiece is inserted in the opening of 130; Fig. 5; col. 7 l. 33-38);
(col. 7 l. 28-51); and
deenergizing the hydraulic system (col. 7 l. 28-51).
Bowles does not expressly teach a head indicia identifying the selected head type and a head sensor adapted to detect the head indicia; and a controller adapted to control the hydraulic system, wherein the controller is in signal communication with the head sensor and the hydraulic system and wherein the controller detects a current force applied by the hydraulic system; determining, by the controller based on the signal from the head sensor the selected head type and a maximum force to apply based, at least in part on the selected head type. 
However, Chan teaches a head indicia (code or marking; ¶[0024]) identifying the selected head type (140; Fig. 1) and a head sensor (130; Fig. 1) adapted to detect the head indicia (¶[0024]); and
a controller (300; Fig. 3) adapted to control the hydraulic system (¶[0028]), wherein the controller is in signal communication with the head sensor and the hydraulic system and wherein the controller detects a current force applied by the hydraulic system (¶[0020]-[0023]);
determining, by the controller based on the signal from the head sensor the selected head type and a maximum force to apply based, at least in part on the selected head type (¶[0020]-[0023]). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bowles, by using indicia, head sensor, and controller, as taught by Chan, to be able 
Bowles as modified by Chan does not expressly teach a coupling mechanism comprising a first interlocking structure on the tool frame including a T-shaped slot and a second interlocking structure on the working head including two arms connected with the head and extending in a proximal direction, wherein the arms extend from the working head separated from one another by a gap between the arms extending a full width of the arms in a first direction perpendicular to the distal direction, wherein the coupling mechanism releasably couples the head to the frame and releasably couples the piston to a working surface of the head, wherein engagement of the first structure with the second structure removably connects the head with frame and engages the piston with the impactor, wherein the first and second structures engage with one another by sliding the arms into the slot in the first direction.
However, Leimbach teaches a coupling mechanism (244 & 702; Fig. 3) comprising a first interlocking structure on the tool frame including a T-shaped slot (dove tail slots 702 on housing 12; Fig. 3) and a second interlocking structure on the working head (two tapered attachment portions 244 formed on the interchangeable tool attachment 200; Fig. 3) including two arms (244; Fig. 3) connected with the head and extending in a proximal direction, wherein the arms extend from the working head separated from one another by a gap (see Fig. 3 showing a gap located between the arms 244 so the shaft attachment lug 226 is able to connect with the cradle 126 on the housing 12) between the arms extending a full width of the arms in a first direction perpendicular to the distal direction (the gap is capable of being sized and shaped according to the tool attachment to be used, Fig. 3 shows that the gap is capable of being the full length of the arms), wherein the coupling mechanism releasably couples the head to the frame and releasably couples the piston to a working surface of the head (¶[0145]), wherein engagement of the first structure with the second structure removably connects the head with frame and engages the piston with the impactor (226 & 126; Fig. 3), wherein the first and second structures engage with one another by sliding the arms into the slot in the first direction (Fig. 3; ¶[0141]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bowles and Chan, by the interchangeable attachment coupling, as taught by Leimbach, for easy attachment of a tool head that doesn’t require complicated manipulation, but merely sliding the interchangeable attachment into a slot. 
Bowles, Chan, and Leimbach does not expressly teach monitoring the current force applied by the hydraulic system and determining that the current force is equal to or greater than the maximum force. 
However, Lefavour teaches monitoring the current force applied by the hydraulic system (21; Fig. 1); and
determining that the current force is equal to or greater than the maximum force (“The transducer 22 measures the crimping force and converts such measurement to an electrical output, which can be sent to a microprocessor 19 for processing. After processing the received output, the microprocessor 19 can determine whether the applied force is indicative of a good or bad crimp by comparing the resultant value to predetermined target values stored therein.” ¶[0028]). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bowles, Chan, and Leimbach, by load/force sensor, as taught by Lefavour, to ensure that an appropriate amount of force is applied to indicate if a good or bad crimp as made. (Lefavour ¶[0028]). 

Claim 17, Bowles as modified by Chan, Leimbach, and Lefavour teaches the method of claim 16, further comprising:
selecting a die (Bowles: “half round electric lug crimping die” col. 7 l. 25-51) of a die type from a plurality of die types (Bowles: col. 7 l. 25-51), the die having a die indicia identifying the selected die type (Chan: 140; Fig. 1);
providing on the tool frame a die sensor (Chan: 130; Fig. 1) in signal communication with the controller (Chan: 300; Fig. 3) adapted to detect the die indicia (Chan: ¶[0020]-[0023]);
activating the die sensor to detect the selected die type (Chan: ¶[0020]-[0023]);
connecting the selected die with the working head, the die providing the working surface (Bowles: “half round electric lug crimping die” col. 7 l. 25-51);
determining, by the controller based on the signal from the die sensor the selected die type and the maximum force to apply based, at least in part on the selected die type (Chan: ¶[0020]-[0023]).

Claim 18, Bowles as modified by Chan, Leimbach, and Lefavour teaches the method of claim 16, further comprising:
selecting a connector of a connector type from a plurality of connector types, the connector having a connector indicia identifying the selected connector type (Chan: 202 associated with work piece 200; Fig. 1; ¶[0019]);
providing on the tool frame a connector sensor (Chan: 130; Fig. 1) in signal communication with the controller (Chan: 300; Fig. 3) adapted to detect the connector indicia (Chan: ¶[0019]);
activating the connector sensor to detect the selected connector type (Chan: ¶[0019]);
applying the selected connector to a conductor, the connector and conductor comprising the workpiece (Bowles: col. 1 l. 25-35);
determining, by the controller based on the signal from the die sensor the selected connector type and the maximum force to apply based, at least in part on the selected connector type (Chan: ¶[0019]-[0023]).

Claim 19, Bowles as modified by Chan, Leimbach, and Lefavour teaches the method of claim 16, further comprising:
selecting a conductor, formed from a material (Bowles: col. 1 l. 25-35);
providing on the tool frame (xx: 100; Fig. 1) an input device (Chan: 150; Fig. 1 & 380; Fig. 3)  in signal communication with the controller (Chan: 300; Fig. 3), the input device adapted to provide a signal to the controller indicating the material (Chan: ¶[0030], [0034]);
(Chan: ¶[0030], [0034]);
determining, by the controller based on the signal from the input device, the material and the maximum force to apply based, at least in part on the material (Chan: ¶[0019]-[0023]).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731